Citation Nr: 1757110	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1959 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

On the Veteran's June 2016 VA Form 9, the Veteran did not indicate whether he wanted a hearing before the Board.  Neither the Veteran nor his representative has requested to appear before the Board.  In October 2017, the Veteran, through his representative, indicated that he was waiving the 30 day waiting period and wanted to proceed with the adjudication of his claim.  Therefore, the Board finds that there is no hearing request pending.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue are the functional impairments of the Veteran's service-connected disabilities and how they affect his ability to maintain substantially gainful employment.  The Veteran is service connected for bilateral hearing loss, tinnitus and bilateral varicose veins, with a combined disability rating of 90 percent.  The Veteran was afforded a VA audiological examination in April 2014 where he reported that he has difficulty hearing over the phone and in group settings.  He was afforded a VA artery and vein examination in December 2014 where endorsed symptoms of aching and fatigue in his legs after prolonged walking; persistent stasis pigmentation; persistent edema; and constant pain at rest.  He reported that he uses crutches on a regular basis to assist in ambulation.  The examiner noted that the Veteran's vascular condition impacted his ability to work but did not provide any rationale for this conclusion.  

In June 2016, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and reported that he previously was self-employed as a consultant from 1983 to 2000.  He denied leaving his job due to his disabilities and reported his highest level of education was 2 years of college.  Based on the VA Form 21-8940, it is unclear as to what his job responsibilities were.  This information is necessary for the Board to determine what type of work he is qualified for and what type of activities his service-connected disabilities preclude him from engaging in.  In August 2016, the AOJ attempted to obtain such information but the Veteran did not respond.  The Board finds that a remand is necessary to obtain this information.  Also, on remand, the Board finds that a medical opinion should be obtained which properly addresses the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide detailed information regarding the type of work he performed as a consultant from 1983 to 2000 (reported on the June 2016 VA Form 21-8940).

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to describe the occupational impairment, if any, from his service-connected disabilities, both individually and in the aggregate.

The December 2014 examiner concluded that the Veteran was "not able to work due to his varicose vein condition of the lower extremities."  However, the question of whether the Veteran is entitled to a grant of unemployability is a legal determination, not a medical one.  Rather, the examiner's input regarding the Veteran's functional limitations is helpful to the Board in its analysis and final consideration.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




